Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 11,048,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of the aforementioned patent.  

17/326811 (Instant Application)
Patent No.: US 11,048,849
Claim 18: A method of forming an integrated circuit (IC), the method comprising: generating, by a processor, a cell layout design of the integrated circuit, wherein the generating of the cell layout design comprises: generating a set of active region layout patterns extending in a first direction, being located on a first layout level, and being separated from one another in a second direction different from the first direction, the set of active regions layout patterns corresponding to fabricating a set of active regions in a substrate; 
generating a set of gate layout patterns extending in the second direction, overlapping the set of active region layout patterns, and being located on a second layout level different from the first layout level, each of the gate layout patterns of the set of gate layout patterns being separated from an adjacent gate layout pattern of the set of gate layout patterns in the first direction, the set of gate layout patterns corresponding to fabricating a set of gates; 

generating a first set of contact layout patterns extending in the second direction, overlapping the set of active region layout patterns, and being located on the second layout level, each of the contact layout patterns of the first set of contact layout patterns being separated from an adjacent contact of the first set of contact layout patterns in the first direction, the first set of contact layout patterns corresponding to fabricating a first set of contacts, the first set of contacts being electrically coupled to the set of active regions; and 


generating a second set of contact layout patterns extending in the first direction and the second direction, overlapping the first set of contact layout patterns, and being located on a third layout level different from the first layout level and the second layout level, the second set of contact layout patterns corresponding to fabricating a second set of contacts, the second set of contacts being electrically coupled to the first set of contacts; and manufacturing the integrated circuit based on the cell layout design.
Claim 18: A method of forming an integrated circuit (IC), the method comprising: generating, by a processor, a cell layout design of the integrated circuit, wherein the generating of the cell layout design comprises: generating a set of active region layout patterns extending in a first direction, being located on a first layout level, and being separated from one another in a second direction different from the first direction, the set of active regions layout patterns corresponding to fabricating a set of active regions in a substrate; 













generating a first set of contact layout patterns extending in the second direction, overlapping the set of active region layout patterns, and being located on a second layout level different from the first layout level, each contact layout pattern of the first set of contact layout patterns being separated from an adjacent contact of the first set of contact layout patterns in the first direction, the first set of contact layout patterns corresponding to fabricating a first set of contacts, the first set of contacts being electrically coupled to the set of active regions; and 

generating a second set of contact layout patterns extending in the first direction and the second direction, overlapping the first set of contact layout patterns, and being located on a third layout level different from the first layout level and the second layout level, the second set of contact layout patterns corresponding to fabricating a second set of contacts, the second set of contacts being electrically coupled to the first set of contacts; and manufacturing the integrated circuit based on the cell layout design.
Claim 19. The method of claim 18, wherein generating of the cell layout design further comprises: generating a first set of conductive structure layout patterns extending in the first direction or the second direction, overlapping the first set of contact layout patterns, and being located on a fourth layout level different from the first layout level, the second layout level and the third layout level, and the first set of conductive structure layout patterns corresponding to fabricating a first set of conductive structures.
Claim 19. The method of claim 18, wherein generating of the cell layout design further comprises: generating a first set of conductive structure layout patterns extending in the first direction or the second direction, overlapping the set of gate layout patterns, and 
being located on a fourth layout level different from the first layout level, the second layout level and the third layout level, and the first set of conductive structure layout patterns corresponding to fabricating a first set of conductive structures.
Claim 20. The method of claim 19, wherein generating of the cell layout design further comprises: generating a first set of via layout patterns corresponding to fabricating a first set of vias, the first set of via layout patterns being between the first set of conductive structure layout patterns and the first set of contact layout patterns, and a via layout pattern of the first set of via layout patterns being located where a first conductive structure layout pattern of the first set of conductive structure layout patterns overlaps a contact layout pattern of the first set of contact layout patterns, the first set of vias coupling the first set of contacts to the first set of conductive structures; and 
generating a second set of via layout patterns corresponding to fabricating a second set of vias, the second set of via layout patterns being between the first set of conductive structure layout patterns and the second set of contact layout patterns, and a via layout pattern of the second set of via layout patterns being located where a second conductive structure layout pattern of the first set of conductive structure layout patterns overlaps a contact layout pattern of the second set of contact layout patterns, the second set of vias coupling the second set of contacts to the first set of conductive structures.
Claim 20. The method of claim 19, wherein generating of the cell layout design further comprises: generating a first set of via layout patterns corresponding to fabricating a first set of vias, the first set of via layout patterns being between the first set of conductive structure layout patterns and the first set of contact layout patterns, and a via layout pattern of the first set of via layout patterns being located where a conductive structure layout pattern of the first set of conductive structure layout patterns overlaps a contact layout pattern of the first set of contact layout patterns, the first set of vias coupling the first set of conductive structures to the first set of contacts; and 
generating a second set of via layout patterns corresponding to fabricating a second set of vias, the second set of via layout patterns being between the first set of conductive structure layout patterns and the second set of contact layout patterns, and a via layout pattern of the second set of via layout patterns being located where another conductive structure layout pattern of the first set of conductive structure layout patterns overlaps a contact layout pattern of the second set of contact layout patterns, the second set of vias coupling the first set of conductive structures to the second set of contacts.

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Chen et al., taken alone or in combination of other references, does not teach or fairly suggest an integrated circuit comprising, among other things, a first insulating region over the first active region; and a second contact extending in the first direction and the second direction, overlapping the first insulating region and the first contact, the second contact being electrically insulated from the first active region, and being located on a third level different from the first level and the second level, as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844